711 N.W.2d 67 (2006)
474 Mich. 1090
CANTALUPO HOMES & DEVELOPMENT, INC., Plaintiff/Counterdefendant-Appellant,
v.
GP ENTERPRISES, INC., d/b/a Venus Day Spa, Newberry Square, Inc., and American Tower Delaware Corporation, Defendants/Cross-Defendants-Appellees, and
Livonia Building Materials, Defendant/Counterplaintiff/Cross-Plaintiff/Third-Party Plaintiff-Appellee, and
Long Mechanical, Inc. and Intercon Corporation, Defendants/Counter-plaintiffs/Cross-Plaintiffs/ Cross-Defendants-Appellees, and
Walter Golabeck, Third-Party Defendant-Appellee, and
Column Financial, Inc., Chase Manhattan Bank, as Trustee for Commercial Mortgage Pass, Arbor Drugs, Inc., and New Par, d/b/a Air Touch Cellular, Defendants/Cross-Defendants, and
Ray de Steiger, Inc., d/b/a Ray Electric, Defendant/Counterplaintiff/Cross-Plaintiff/Cross-Defendant.
Docket No. 129687. COA No. 261327.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the September 1, 2005 judgment of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration of the question whether plaintiff is entitled to a continuing lien on the improvements under MCL 570.1107(3). We do not retain jurisdiction.